Case 3:19-cv-00575-MHL Document 3 Filed 11/08/19 Page 1 of 2 PageID# 28




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

GREGORY CONTE and WARREN
BALOGH,                                            Civil Action No.:3:19-cv-00575-MHL


                 Plaintiffs,



COMMONWEALTH OF VIRGINIA,
TERENCE R. MCAULIFFE, VIRGINIA
STATE POLICE,STEVEN FLAHERTY,
BECKY CRANNIS-CURL,BRIAN
JOSEPH MORAN,CITY OF
CHARLOTTESVILLE, MICHAEL
SIGNER, WES BELLAMY,
CHARLOTTESVILLE POLICE
DEPARTMENT,AL THOMAS,JR.,
EDWARD GORCENSKI,SETH
WISPELWEY,DWAYNE DIXON,                                                                              i;y
DARYL LAMONT JENKINS,and LACEY
MACAULEY
                                                                                  NOV =>®|g/g       II   I ,

                                                                                                    ■ I !■!
                                                                                                    LJ/ j
                                                                          I CLERK, il.^         ^        II
                                                                                                         I

                 Defendants.                                                      RlCHMOiVn              I



                     PLAINTIFFS^ MOTION TO EXTEND TIME
                 FOR SERVICE PURSUANT TO Fed. R. Civ. P. 4(m)


       Plaintiffs hereby respectfully move this Court under Fed. R. Civ. P. 4(m) for an

Order extending the time for service of the Complaint and Summons on all Defendants.

Rule 4(m) requires the Court to extend the time period for service of a complaint upon a

showing of good cause.

       Good cause exists sufficient for the Court to grant Plaintiffs' extension request.

Local Civil Rule 4(A) requires all complaints to be served within 90 days. Plaintiffs filed

their Complaint on August 12, 2019. Plaintiffs' delay in serving the Complaint resulted
Case 3:19-cv-00575-MHL Document 3 Filed 11/08/19 Page 2 of 2 PageID# 29



from Plaintiffs' diligence in identifying the physical addresses of various defendants and in

securing the financial resources needed in order to effect service. Plaintiffs have also made

extensive efforts to hire a lawyer who is authorized to practice in the United States District

Court for the Eastern District of Virginia, or to bring in an outside lawyer with the

sponsorship of another lawyer barred in that district. All lawyers who they have

approached have demurred, citing the case's politically sensitive nature, or, citing the same

fact, have demanded far more money than the plaintiffs can afford. Plaintiffs intend to

continue to search for a way to find suitable legal representation. Defendants will not

suffer any prejudice from extending time to serve the Complaint. Discovery has yet to

take place. Moreover, the allegations in this case concern violations offundamental

constitutional rights and racketeering activity. Thus, the Complaint's allegations present

sufficient cause for the Court to exercise its discretion. In light of these various factors.

Plaintiffs respectfully ask this Court to grant a 90-day extension of the time period for

serving Defendants individually.

Dated: November T^, 2019                               Respectfully submitted:


                                                       fsl Gregorv Conte

                                                       /s/ Warren Balogh
